UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 17)1 Handy & Harman Ltd. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) (CUSIP Number) Warren G. Lichtenstein Steel Partners Holdings L.P. 590 Madison Avenue, 32nd Floor New York, New York 10022 (212) 520-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 16, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 410315105 1 NAME OF REPORTING PERSON STEEL PARTNERS II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 52.4% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON STEEL PARTNERS HOLDINGS L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 52.4% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON STEEL PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 52.4% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON WARREN G. LICHTENSTEIN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.2% 14 TYPE OF REPORTING PERSON IN 5 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON JOHN H. MCNAMARA, JR. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 6 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON JOHN J. QUICKE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 - 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 7 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON GLEN M. KASSAN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 8 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON JACK L. HOWARD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 410315105 1 NAME OF REPORTING PERSON EMH HOWARD, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 10 CUSIP NO. 410315105 The following constitutes Amendment No. 17 to the Schedule 13D filed by the undersigned (“Amendment No. 17”).This Amendment No. 17 amends the Schedule 13D as specifically set forth herein. Item 1. Security and Issuer. Item 1 is hereby amended and restated to read as follows: This statement relates to the Common Stock, par value $0.01 per share (the “Shares”), of Handy & Harman Ltd., a Delaware corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 1133 Westchester Avenue, Suite N222, White Plains, New York 10604. Item 2. Identity and Background. Item 2 is hereby amended and restated to read as follows: (a)This statement is filed by Steel Partners II, L.P., a Delaware limited partnership (“Steel Partners II”), Steel Partners Holdings L.P., a Delaware limited partnership (“Steel Holdings”), Steel Partners LLC, a Delaware limited liability company (“Partners LLC”), Warren G. Lichtenstein, EMH Howard, LLC, a New York limited liability company (“EMH”), Jack L. Howard, Glen M. Kassan, John H. McNamara, Jr. and John J. Quicke.Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” Steel Holdings is the sole limited partner of Steel Partners II.Partners LLC is the manager of Steel Partners II and Steel Holdings and has been delegated the sole power to vote and dispose of the securities held by Steel Partners II and Steel Holdings.Warren G. Lichtenstein is the manager of Partners LLC.By virtue of these relationships, each of Steel Holdings, Partners LLC and Mr. Lichtenstein may be deemed to beneficially own the Shares owned by Steel Partners II. Jack L. Howard is the President of Partners LLC.EMH is an affiliate of Mr. Howard.Glen M. Kassan is a Managing Director and operating partner of Partners LLC.John H. McNamara, Jr. is a Managing Director and investment professional of Partners LLC.John J. Quicke is a Managing Director and operating partner of Partners LLC.Mr. Quicke is a Vice President of the Issuer, Messrs. Howard and McNamara are each directors of the Issuer, Mr. Kassan is Vice Chairman and Chief Executive Officer of the Issuer and Mr. Lichtenstein is Chairman of the Issuer.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. Set forth on Schedule A annexed hereto is the name and present principal business, occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted of (i) Steel Partners II GP LLC (“Steel Partners GP”), the general partner of Steel Partners II, (ii) Steel Partners Holdings GP Inc. (“Steel Holdings GP”), the general partner of Steel Holdings, (iii) the executive officers of Partners LLC, (iv) the executive officers of Steel Partners GP, and (v) the executive officers and directors of Steel Holdings GP.To the best of the Reporting Persons’ knowledge, except as otherwise set forth herein, none of the persons or entities listed on Schedule A beneficially owns any securities of the Issuer or is a party to any contract, agreement or understanding required to be disclosed herein. (b)The principal business address of each of the Reporting Persons is 590 Madison Avenue, 32nd Floor, New York, New York 10022. 11 CUSIP NO. 410315105 (c)Steel Holdings is a global diversified holding company that engages or has interests in a variety of operating businesses through its subsidiary companies.Steel Holdings may seek to obtain majority or primary control, board representation or other significant influence over the portfolio companies in which it holds an interest.The principal business of Steel Partners II is holding securities for the account of Steel Holdings.The principal business of Partners LLC is serving as the manager of Steel Partners II and Steel Holdings.The principal occupation of Warren G. Lichtenstein is serving as the manager of Partners LLC.The principal occupation of Jack L. Howard is serving as the President of Partners LLC and serving as a principal of Mutual Securities, Inc., a registered broker dealer.EMH is a family-owned holding company whose principal business is investing in securities.The principal occupation of Glen M. Kassan is serving as a Managing Director and operating partner of Partners LLC.The principal occupation of John H. McNamara, Jr. is serving as a Managing Director and investment professional of Partners LLC.The principal occupation of John J. Quicke is serving as a Managing Director and operating partner of Partners LLC. (d)No Reporting Person nor any person or entity listed on Schedule A annexed hereto has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person nor any person or entity listed on Schedule A annexed hereto has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Each of the individuals who are Reporting Persons or listed on Schedule A are citizens of the United States of America.Each of the entities (other than EMH) who are Reporting Persons or listed on Schedule A are organized under the laws of the State of Delaware.EMH is organized under the laws of the State of New York. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The aggregate purchase price of the 6,384,805 Shares owned directly by Steel Partners II is approximately $76,513,533, including brokerage commissions.The Shares owned directly by Steel Partners II were acquired with partnership funds. Mr. Lichtenstein beneficially owns 100,000 restricted Shares awarded to him in his capacity as Chairman of the Issuer. The aggregate purchase price of the 57,642 Shares owned by EMH is approximately $184,280, including brokerage commissions.The Shares owned by EMH were acquired with the working capital of EMH. Mr. Howard beneficially owns 1,000 restricted Shares awarded to him in his capacity as a director of the Issuer. The aggregate purchase price of the 500 Shares owned directly by Mr. McNamara is approximately $5,015, including brokerage commissions.These Shares owned directly by Mr. McNamara were acquired with personal funds.Mr. McNamara beneficially owns 1,000 restricted Shares awarded to him in his capacity as a director of the Issuer. 12 CUSIP NO. 410315105 Mr. Kassan beneficially owns 100,000 restricted Shares awarded to him in his capacity as a director of the Issuer. Set forth on Schedule B annexed to Amendment No. 11 to the Schedule 13D (“Schedule B”) is the aggregate purchase price of the Shares beneficially owned, if any, by each of the executive officers and directors of Steel Holdings GP. The securities reported herein are held primarily in margin accounts maintained with prime brokers, which may extend margin credit as and when required to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules and the prime brokers’ credit policies.In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the accounts. Item 5. Interest in Securities of the Issuer. Item 5(a) is hereby amended and restated to read as follows: (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 12,178,565 Shares outstanding, which is the total number of Shares outstanding as of March 4, 2011 as reported in the Issuer’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 11, 2011. As of the close of business on March 18, 2011, Steel Partners II owned directly 6,384,805Shares, constituting approximately 52.4% of the Shares outstanding.By virtue of their relationships with Steel Partners II discussed in further detail in Item 2, each of Steel Holdings, Partners LLC and Warren G. Lichtenstein may be deemed to beneficially own the Shares owned by Steel Partners II. Warren G. Lichtenstein beneficially owns an additional 100,000 restricted Shares, which, together with the 6,384,805Shares owned by Steel Partners II that Mr. Lichtenstein may also be deemed to beneficially own, constitutes approximately 53.2% of the Shares outstanding. As of the close of business on March 18, 2011, EMH owned directly 57,642 Shares, constituting less than 1% of the Shares outstanding.By virtue of his relationship with EMH discussed in further detail in Item 2, Jack L. Howard may be deemed to beneficially own the Shares owned by EMH. Jack L. Howard beneficially owns an additional 1,000 restricted Shares, which, together with the 57,642 Shares owned by EMH that Mr. Howard may also be deemed to beneficially own, constitutes less than 1% of the Shares outstanding. As of the close of business on March 18, 2011, John H. McNamara, Jr. owned directly 500 Shares, constituting less than 1% of the Shares outstanding.Mr. McNamara beneficially owns an additional 1,000 restricted Shares, which, together with the 500 Shares he owns, constitutes less than 1% of the Shares outstanding. Glen M. Kassan beneficially owns 100,000 restricted Shares, constituting less than 1% of the Shares outstanding. Mr. Quicke does not currently own any Shares. Set forth on Schedule B is the aggregate number and percentage of Shares beneficially owned, if any, by each of the executive officers and directors of Steel Holdings GP.Unless otherwise indicated thereon, each of the persons listed on Schedule B has (i) the sole power to vote and dispose of the Shares they beneficially own, if any, and (ii) the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares that they beneficially own, if any. 13 CUSIP NO. 410315105 Item 5(b) is hereby amended and restated to read as follows: Each of Steel Holdings, Partners LLC and Warren G. Lichtenstein may be deemed to have shared power to vote and dispose of the Shares owned directly by Steel Partners II. Jack L. Howard has the sole power to vote and dispose of the Shares owned directly by EMH. Each of Messrs. Lichtenstein, Howard, Kassan and McNamara has the sole power to vote the restricted Shares he beneficially owns.Each of Messrs. Lichtenstein, Howard, Kassan and McNamara will have the sole power to dispose of the restricted Shares he beneficially owns once such Shares have vested, as discussed in further detail in Item 6. Item 5(c) is hereby amended to add the following: (c)Schedule C annexed hereto lists all transactions in the Shares by the Reporting Persons during the past 60 days.All of such transactions were effected in the open market. In addition, effective March 21, 2011, each of Messrs. Lichtenstein, Howard, Kassan and McNamara were awarded 100,000, 1,000, 100,000 and 1,000 restricted Shares, respectively, as discussed in further detail in Item 6. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer Item 6 is hereby amended to add the following: Pursuant to Restricted Shares Agreements, effective March 21, 2011, each of Messrs. Lichtenstein, Howard, Kassan and McNamara, in their capacities as directors of the Issuer, were granted 100,000, 1,000, 100,000 and 1,000 restricted Shares, respectively.Under the terms of the Restricted Shares Agreements, the restricted Shares vest upon the earlier of one year from the date of grant (March 14, 2011) and the date the grantee ceases to be a director of the Issuer, subject to the terms thereof. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibit: 99.1Powers of Attorney. 14 CUSIP NO. 410315105 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:March 21, 2011 STEEL PARTNERS II, L.P. By: Steel Partners II GP LLC General Partner By: /s/ Sanford Antignas Sanford Antignas Chief Operating Officer STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. General Partner By: /s/ Sanford Antignas Sanford Antignas Chief Operating Officer STEEL PARTNERS LLC By: /s/ Sanford Antignas Sanford Antignas Chief Operating Officer /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for Warren G. Lichtenstein /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for John J. Quicke /s/ John H. McNamara, Jr. JOHN H. MCNAMARA, JR. /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for Glen M. Kassan 15 CUSIP NO. 410315105 /s/ Jack L. Howard JACK L. HOWARD EMH HOWARD, LLC By: /s/ Jack L. Howard Jack L. Howard Managing Member 16 CUSIP NO. 410315105 SCHEDULE A General Partner of Steel Partners II, L.P. Name Present Principal Business Business Address Steel Partners II GP LLC General Partner of Steel Partners II, L.P. 590 Madison Avenue, 32nd Floor New York, NY 10022 General Partner of Steel Partners Holdings L.P. Name Present Principal Business Business Address Steel Partners Holdings GP Inc. General Partner of Steel Partners Holdings L.P. 590 Madison Avenue, 32nd Floor New York, NY 10022 Executive Officers of Steel Partners LLC Name and Position Present Principal Occupation Business Address Warren G. Lichtenstein, Chairman and Chief Executive Officer Chairman and Chief Executive Officer of Steel Partners LLC, a global management firm c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Jack L. Howard, President President of Steel Partners LLC, a global management firm, and a principal of Mutual Securities, Inc., a registered broker dealer c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Sanford Antignas, Managing Director, Chief Operating Officer and Secretary Managing Director, Chief Operating Officer and Secretary of Steel Partners LLC, a global management firm c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Michael Falk, Vice President, Chief Financial Officer, Treasurer and Assistant Secretary Vice President, Chief Financial Officer, Treasurerand Assistant Secretary of Steel Partners LLC, a global management firm c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Executive Officers of Steel Partners II GP LLC Name and Position Present Principal Occupation Business Address Warren G. Lichtenstein, Chairman and Chief Executive Officer Chairman and Chief Executive Officer of Steel Partners LLC, a global management firm c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Jack L. Howard, President President of Steel Partners LLC, a global management firm, and a principal of Mutual Securities, Inc., a registered broker dealer c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Sanford Antignas, Managing Director, Chief Operating Officer and Secretary Managing Director, Chief Operating Officer and Secretary of Steel Partners LLC, a global management firm c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Executive Officers and Directors of Steel Partners Holdings GP Inc. Name and Position Present Principal Occupation Business Address Warren G. Lichtenstein, Chairman, Chief Executive Officer and Director Chairman and Chief Executive Officer of Steel Partners LLC, a global management firm c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Jack L. Howard, President President of Steel Partners LLC, a global management firm, and a principal of Mutual Securities, Inc., a registered broker dealer c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Sanford Antignas, Chief Operating Officer, Secretary and Director Managing Director, Chief Operating Officer and Secretary of Steel Partners LLC, a global management firm c/o Steel Partners LLC 590 Madison Avenue, 32nd Floor New York, NY 10022 Anthony Bergamo, Director Vice Chairman of MB Real Estate, a property management company c/o MB Real Estate 335 Madison Avenue, 14th Floor New York, NY 10017 John P. McNiff, Director Partner of Mera Capital Management LP, a private investment partnership c/o Mera Capital Management LP 161 Washington Street, Suite 1560 Conshohocken, PA 19428 Joseph L. Mullen, Director Managing Partner of Li Moran International, Inc., a management consulting company c/o Li Moran International 611 Broadway, Suite 722 New York, NY 10012 General Richard I. Neal, Director President of Audio MPEG, Inc., a licensor of intellectual property c/o Audio MPEG, Inc. 66 Canal Center Plaza, Suite 750 Alexandria, VA 22314 Allan R. Tessler, Director Chairman and Chief Executive Officer of International Financial Group, Inc., an international merchant banking firm c/o International Financial Group, Inc. 2500 North Moose Wilson Road Wilson, WY 83014 CUSIP NO. 410315105 SCHEDULE C Transactions in the Securities of the Issuer During the Past 60 Days Class of Security Securities Purchased Price ($) Date of Purchase STEEL PARTNERS II, L.P. Common Stock 03/16/11 Common Stock 03/17/11 Common Stock 03/18/11 JOHN H. MCNAMARA, JR. Common Stock 03/17/11
